Case 1:21-cv-21306-KMM Document 1 Entered on FLSD Docket 04/06/2021 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  DOUGLAS LONGHINI,                                    :   Case No.:
  Individually,                                        :
                                                       :
          Plaintiff,                                   :
  v.                                                   :
                                                       :
  LAURENCE 2670, LLC, a Florida Limited                :
  Liability Company, and ALL GROUP                     :
  DESIGNER, INC., a Florida for profit                 :
  Corporation                                          :
                                                       :
        Defendants.                                    :
  _______________________________________ /


                       COMPLAINT FOR PERMANENT INJUNCTIVE RELIEF

          Plaintiff, DOUGLAS LONGHINI (hereinafter “Plaintiff”), hereby sues the Defendants,

  LAURENCE 2670, LLC, a Florida Limited Liability Company, and ALL GROUP DESIGNER,

  INC., a Florida for profit Corporation, for injunctive relief, attorneys’ fees, litigation expenses

  and costs, for failing to make its facilities accessible to Americans with disabilities in violation of

  the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and alleges as follows:

                                     JURISDICTION& VENUE

          1.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

          2.   Plaintiff’s claim is authorized by Title 42 U.S.C. §§ 12181, 28 U.S.C. §§ 2201 and

  2202.

          3.   This Court has pendant jurisdiction over any and all potential State law claims

  pursuant to Title 28 U.S.C. § 1367(a).
Case 1:21-cv-21306-KMM Document 1 Entered on FLSD Docket 04/06/2021 Page 2 of 12

                                                                        Complaint for Injunctive Relief
                                                                                          Page 2 of 12


         4.   All of the actions or omissions complained of herein have taken place within the

  jurisdiction of the United States District Court for Southern District of Florida and the subject

  facilities are located in Miami-Dade County, Florida. 28 U.S.C. § 1391.

                                               PARTIES

         5.   Plaintiff, DOUGLAS LONGHINI, is a resident of the State of Florida, sui juris, and

  is an individual with disabilities as defined by the ADA.

         6.   Plaintiff suffers from Cerebral Palsy and requires a wheelchair to ambulate. Plaintiff

  is limited in one or more of life’s major activities, including but not limited to walking, standing,

  grabbing, and grasping.

         7.   Defendant, LAURENCE 2670, LLC, a Florida Limited Liability Company, is

  authorized to, and does, transact business in the State of Florida.

         8.   Defendant, LAURENCE 2670, LLC, (hereinafter referred to as the “Defendant” or

  “LAURENCE 2670”), is the owner and/or lessor and/or operator of the commercial facility

  located at 2670 W 84th Street, Hialeah, Florida 33016 (hereinafter referred to as “2670 W 84th

  Street Facility”, “commercial facility”, or “facility”).

         9.   Defendant, ALL GROUP DESIGNER, INC., a Florida for profit Corporation, is

  authorized to, and does, transact business in the State of Florida.

         10. Defendant, ALL GROUP DESIGNER, INC., (hereinafter referred to as the

  “Defendant” or “ALL GROUP”), is the owner and/or lessor and/or operator of a retail store,

  located at 2670 W 84th Street Facility.

         11. Plaintiff plans to return to the subject commercial facility but has encountered

  barriers violating the ADA, and its corresponding sections of the American With Disabilities Act

  Accessibility Guidelines (hereinafter “ADAAG”).
Case 1:21-cv-21306-KMM Document 1 Entered on FLSD Docket 04/06/2021 Page 3 of 12

                                                                          Complaint for Injunctive Relief
                                                                                            Page 3 of 12


                                           GENERAL FACTS

          12. On February 24, 2021, Plaintiff, a wheelchair user who has limited use of his hands,

  visited the 2670 W 84th Street Facility.

          13. Plaintiff has a personal desire to have access to places of public accommodations in

  order to enjoy the full and equal enjoyment of the facilities as that of an able-bodied person.

  Plaintiff as an ADA tester accomplishes this goal by visiting the location, engaging all of the

  illegal barriers to access, or at least those he is able to access. Plaintiff intends to visit the subject

  places of public accommodations to verify their compliance or non-compliance with the ADA.

          14. Defendant, LAURENCE 2670, is the owner and operator of the 2670 W 84th Street

  Facility.

          15. Defendant, ALL GROUP, is the owner of an embroidery and printing retail store

  located at the commercial facility, and is a place of public accommodation as defined by the

  ADA.

          16. Plaintiff was not able to, and still cannot, access significant portions of the 2670 W

  84th Street Facility and the retail store, or avail himself of the various goods and services

  Defendants otherwise offer to able-bodied individuals.

          17. The following barriers exist at the 2670 W 84th Street Facility:

                                                PARKING

              a. The plaintiff had difficulty exiting the vehicle, as designated
                 accessible parking spaces are located on an excessive slope.
                 Violation: There are accessible parking spaces located on an
                 excessive slope violating Section 4.6.3 of the ADAAG and Section
                 502.4 of the 2010 ADA Standards, whose resolution is readily
                 achievable.

              b. The plaintiff had difficulty exiting the vehicle, as designated
                 accessible parking space access aisles are located on an excessive
Case 1:21-cv-21306-KMM Document 1 Entered on FLSD Docket 04/06/2021 Page 4 of 12

                                                                 Complaint for Injunctive Relief
                                                                                   Page 4 of 12


              slope. Violation: There are accessible parking space access aisles
              located on an excessive slope violating Section 4.6.3 of the
              ADAAG and Section 502.4 of the 2010 ADA Standards, whose
              resolution is readily achievable.

           c. There are accessible parking spaces that do not provide signs
              designating them as accessible, violating Section 4.6.4 of the
              ADAAG and Section 502.6 of the 2010 ADA Standards, whose
              resolution is readily achievable.

           d. There are accessible parking spaces that are obstructed by objects
              located within them. Violation: Accessible elements are not
              properly maintained or readily accessible and usable by persons
              with disabilities violating 28 CFR 36.211, whose resolution is
              readily achievable.

                     ENTRANCE ACCESS AND PATH OF TRAVEL

           e. The plaintiff had difficulty traversing the path of travel, as it
              was not continuous and accessible. Violation: There are
              inaccessible routes between sections of the facility. These are
              violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5
              of the ADAAG and Sections 206.2.2, 303, 402 and 403, whose
              resolution is readily achievable.

           f. The plaintiff had difficulty traversing the path of travel due to
              abrupt changes in level. Violation: There are changes in levels of
              greater than ½ inch, violating Sections 4.3.8 and 4.5.2 of the
              ADAAG and Section 303 of the 2010 ADA Standards, whose
              resolution is readily achievable.

           g. The plaintiff could not enter tenant spaces without assistance, as
              the required level landing is not provided. Violation: A level
              landing that is 60 inches minimum perpendicular to the
              doorway is not provided at accessible entrances violating
              Section 4.13.6 and Figure 25(a) of the ADAAG and Section
              404.2.4 of the 2010 ADA Standards, whose resolution is readily
              achievable.

           h. The plaintiff had difficulty traversing the path of travel, as
              there are cross slopes in excess of 2%. Violation: The path of
              travel contains excessive cross slopes in violation of Section
              4.3.7 of the ADAAG and Section 403.3 of the 2010 ADA
              Standards, whose resolution is readily achievable.
Case 1:21-cv-21306-KMM Document 1 Entered on FLSD Docket 04/06/2021 Page 5 of 12

                                                                         Complaint for Injunctive Relief
                                                                                           Page 5 of 12



           18.        The Defendant, LAURENCE 2670, engages in a policy and/or procedure of failing

  to maintain in operable working conditions those features of the commercial facility and

  supermarket, as identified in paragraphs 17 (a)-(h), in violation of 28 C.F.R. § 36.211.

            19.       The following barriers exist at the retail store operated by Defendant, ALL

  GROUP:

                                 ACCESS TO GOODS AND SERVICES

                 a.   The plaintiff could not use the sales counters without assistance,
                      as they are mounted too high. Violation: There are sales
                      counters at the facility in excess of 36” high, violating Section
                      7.2(1) of the ADAAG and Section 904.4 of the

           20.        The Defendant, LAURENCE 2670, engages in a policy and/or procedure of failing

  to maintain in operable working conditions those features of it retail store, as identified in paragraphs

  19 (a), in violation of 28 C.F.R. § 36.211.

            21. Plaintiff has encountered and has knowledge of the numerous inaccessible elements

  that prevent access and/or are a threat to the safety of individuals with disabilities located at the

  subject commercial facility and the places of public accommodation operating therein.

            22. Due to the architectural barriers encountered, all areas of the premises were not

  experienced by Plaintiff. Therefore, the above lists of ADA violations are not to be considered

  all-inclusive. A complete list of violations at the commercial facility and the place of public

  accommodation, and the remedial measures necessary to remove same, will require an on-site

  inspection by Plaintiff’s representatives. 1




  1
      Rule 34 of the Federal Rules of Civil Procedure.
Case 1:21-cv-21306-KMM Document 1 Entered on FLSD Docket 04/06/2021 Page 6 of 12

                                                                       Complaint for Injunctive Relief
                                                                                         Page 6 of 12


            23. Correcting each of the barriers in paragraphs 17 (a)-(h) of this Complaint are readily

  achievable.

            24. Correcting each of the barriers in paragraphs 19 (a) of this Complaint are readily

  achievable.

            25. Plaintiff intends to revisit the subject commercial facility and the places of public

  accommodation as identified in paragraphs 14 through 15 of this Complaint.

            26. The barriers prevent and deter Plaintiff from returning to the subject commercial

  facility and the place of public accommodation to enjoy the goods and services available to the

  public.

            27. Plaintiff has been denied access to, and has been denied the benefits of, services,

  programs and activities of the subject commercial facility and the place of public accommodation,

  and has otherwise been discriminated against and damaged because of Defendant’s existing ADA

  violations, including, but not limited to, those set forth herein.

            28. The violations present at the subject commercial facility and place of public

  accommodation violate the ADA and infringe on Plaintiff’s right to travel free of discrimination.

  Plaintiff desires to, and would patronize at the subject commercial facility and the place of public

  accommodation in the foreseeable future if the Defendants remedy the illegal barriers and make

  the subject commercial facility and the place of public accommodation accessible.

                                       COUNT I
                           AMERICANS WITH DISABILITIES (“ADA”)
                             ACTION FOR INJUNCTIVE RELIEF

            29. This action arises pursuant to Title 42 U.S.C. § 12181, et seq. (“Americans with

  Disabilities Act”).
Case 1:21-cv-21306-KMM Document 1 Entered on FLSD Docket 04/06/2021 Page 7 of 12

                                                                        Complaint for Injunctive Relief
                                                                                          Page 7 of 12


          30. Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 28 of

  this Complaint as if fully stated herein.

          31. At all times relevant to this action, the ADA, 42 U.S.C. § 12101, et seq., was in full

  force and effect and applies to Defendants’ conduct or omissions thereof.

          32. At all times relevant to this action, the United States Department of Justice

  regulations implementing Title III of the ADA, 28 C.F.R Part 36, were in full force and effect

  and applied to the Defendants’ conduct.

          33. The objective of the ADA is to eliminate discrimination against individual with

  disabilities. Section 302(a) of the ADA, 42 U.S.C. § 12182(a), prohibits discrimination “on the

  basis of disability in the full and equal of goods, services, facilities, privileges, advantages, or

  accommodations of any place of public accommodation by any person who owns, leases (or

  leases to), or operates a place of public accommodation.”

          34. Section 302(b) (2) (A) (iii) of the ADA, 42 U.S.C. § 12182(b) (2) (A) (iii), provides

  that discrimination that discrimination under the ADA further includes “the failure to take such

  steps as may be necessary to ensure that no individual with a disability is excluded, denied

  services, segregated or otherwise treated differently than other individuals because of the

  absence of auxiliary aids and services” as defined under § 12102 of the ADA.

          35. 28 CFR § 36.211 requires accessible elements to be maintained in accordance with

  the 2010 Americans with Disabilities Act Accessibility Standards.

          36. It is therefore necessary to implement and adhere to a policy and procedure whereby

  all accessible features are properly maintained, kept in proper location, working order and

  remain compliant.
Case 1:21-cv-21306-KMM Document 1 Entered on FLSD Docket 04/06/2021 Page 8 of 12

                                                                       Complaint for Injunctive Relief
                                                                                         Page 8 of 12


         37. At all times relevant to this action, Plaintiff is a qualified individual with a disability

  within the meaning of Title III of the ADA, 42 U.S.C. § 12102.

         38. At all times relevant to this action, Defendants commercial facility and the tenant

  spaces are places of public accommodation within the meaning of Title III of the ADA, 42

  U.S.C. § 12181 and 28 CFR § 36.104.

         39. Defendant, LAURENCE 2670, who owns the 2670 W 84th Street Facility, where the

  retail store is located is required to comply with the ADA. See 28 CFR § 36.201.

         40. Defendant, ALL GROUP, who owns and the embroidery and printing retail store

  station located at the 2670 W 84th Street Facility is required to comply with the ADA. See 28

  CFR § 36.201.

         41. Plaintiff has encountered and/or has knowledge of the architectural barriers at the

  subject commercial facility and the place of public accommodation, which deny him the full and

  equal enjoyment of the facilities as able-bodied persons.

         42. Defendants are deprived Plaintiff the equal opportunity to freely travel without fear

  of being subjected to discrimination by maintaining a public accommodation with ADA

  violations and failing to remove such barriers existing therein.

         43. Defendants have discriminated against the Plaintiff by denying him access to, and

  full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of the premises, as prohibited by 42 U.S.C. § 12182 et seq., and by failing to

  remove architectural barriers as required by the ADA.

         44. Defendants, through the actions outlined above, have denied Plaintiff the opportunity

  to participate or benefit from the services, facilities, and accommodations provided by

  Defendant. 42 U.S.C. §12182; 28 C.F.R. § 36.202.
Case 1:21-cv-21306-KMM Document 1 Entered on FLSD Docket 04/06/2021 Page 9 of 12

                                                                      Complaint for Injunctive Relief
                                                                                        Page 9 of 12


         45. Defendants’ violations of the ADA mentioned above directly cause Plaintiff to

  sustain past and continuing physical and emotional injuries. Plaintiff has suffered, is suffering,

  and will continue to suffer irreparable injury as a result of Defendant’s pattern and practice of

  discrimination.

         46. Immediate and irreparable injury, loss or damage will result to Plaintiff, and the

  existing loss and damage will be aggravated, if the Defendants are not enjoined to comply with

  the ADA. Plaintiff will continue to suffer such discrimination, injury and damage and will be

  deterred from returning to the premises without the relief provided by the ADA as requested

  herein. Plaintiff has no adequate remedy at law without the entry of an injunction enjoining

  Defendants from discriminatory barriers, policies, and practices in violation of the ADA.

         47. Plaintiff has suffered, is suffering, and continues to suffer, frustration and

  humiliation as a result of the discriminatory conditions present at Defendant’s commercial

  facility and the places of public accommodation. Defendants have caused Plaintiff to suffer a

  sense of isolation and segregation and deprive Plaintiff the full and equal enjoyment of the

  goods, services, facilities, privileges and/or accommodations available to the able-bodied public

  by continuing to operate a commercial facility and the places of public accommodation with

  discriminatory conditions in violation of the ADA.

         48. Plaintiff wishes to re-visit the subject commercial facility and the places of public

  accommodation to avail himself of the services, programs and/or activities available at the

  building/property, but also to assure himself that the subject commercial facility and the places

  of public accommodation are in compliance with the ADA so that he and others similarly

  situated will have full and equal enjoyment of the property without fear of discrimination,

  dignitary harm and threats to their safety, once the architectural barriers to access have been
Case 1:21-cv-21306-KMM Document 1 Entered on FLSD Docket 04/06/2021 Page 10 of 12

                                                                        Complaint for Injunctive Relief
                                                                                         Page 10 of 12


   removed and reasonable changes in policy implemented, and it is absolutely clear that the

   discriminatory behavior and policies alleged herein cannot reasonably be expected to recur.

          49. Defendants are required to remove the existing architectural barriers to the physically

   disabled when such removal is readily achievable for its place of public accommodation that

   have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

   alteration to Defendant’s places of public accommodation since January 26, 1992, then the

   Defendant are required to ensure to the maximum extent feasible, that the altered portions of the

   facilities are readily accessible to and usable by individuals with disabilities, including

   individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities is one

   which was designed and constructed for first occupancy subsequent to January 26, 1993, as

   defined in 28 CFR 36.401, then the Defendant’s facilities must be readily accessible to and

   useable by individuals with disabilities as defined by the ADA.

          50. Notice to Defendant is not required because of the Defendant’s failure to cure the

   violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

   and gross receipts of $50,000.00 or less).

          51. All other conditions precedent have been met by Plaintiff or waived by the

   Defendants.

          52. The Plaintiff demands a non-jury trial on all issues to be tried herein.

          53. Plaintiff has been obligated to retain undersigned counsel for the filing and

   prosecution of this action, and has agreed to pay his counsel reasonable attorneys’ fees, including

   costs and expenses incurred in this action. Plaintiff is entitled to recover those attorneys’ fees,

   costs and litigation expenses from the Defendants.
Case 1:21-cv-21306-KMM Document 1 Entered on FLSD Docket 04/06/2021 Page 11 of 12

                                                                        Complaint for Injunctive Relief
                                                                                         Page 11 of 12


          54. Pursuant to 42 U.S.C. § 12188, this Court is provided authority to grant Plaintiff’s

   injunctive relief including an order to alter the subject facilities to make them readily accessible

   to, and useable by, individuals with disabilities to the extent required by the ADA, and/or closing

   the subject facilities until the requisite modifications are complete.

         WHEREFORE, Plaintiff respectfully requests:

          A.      The Court issue a Declaratory Judgment that determines that the Defendants at the

   commencement of the subject lawsuit is in violation of Title III of the Americans with

   Disabilities Act, 42 U.S.C. § 12181 et seq;

          B.      Injunctive relief against the Defendants, LAURENCE 2670, LLC, a Florida

   Limited Liability Company, and ALL GROUP DESIGNER, INC., a Florida for profit

   Corporation, including an Order to make all readily achievable alterations to the facility; or to

   make such facility readily accessible to and usable by individuals with disabilities to the extent

   required by the ADA; and to require the Defendants to make reasonable modifications in

   policies, practices or procedures, when such modifications are necessary to afford all offered

   goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such steps that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than

   other individuals because of the absences of auxiliary aids and services;

          A.      Award Plaintiff his reasonable attorney fees, costs and litigation expenses incurred

   in this action pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505;

          B.      Any such other and further relief as this Court may deem proper and just under the

   circumstances and allowable under Title III of the American with Disabilities Act.

   Dated: April 6, 2021                   Respectfully submitted,
Case 1:21-cv-21306-KMM Document 1 Entered on FLSD Docket 04/06/2021 Page 12 of 12

                                                       Complaint for Injunctive Relief
                                                                        Page 12 of 12


                                     By:/S/ Camilo F. Ortega
                                     Camilo F. Ortega, Esq.,
                                     Florida Bar No.: 0075387
                                     ORTEGA LAW GROUP, P.A.,
                                     REGENCY SQUARE
                                     2440 SE FEDERAL HIGHWAY
                                     SUITE M
                                     STUART, FLORIDA 34994
                                     Ph: (786) 452-9709
                                     Fax: (713) 246-7914
                                     E-Mail: camilo@ortegalawgroup.com
                                     Service by E-Mail:
                                     attorneyservice@ortegalawgroup.com
